Case 9:19-cr-00026-DWM Document 56 Filed 06/22/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 19-26-M—DWM
Plaintiff,
vs. ORDER
JOSE DANIEL RAMIREZ,
Defendant.

 

 

The United States having filed an Unopposed Motion for Dismissal of
Forfeiture Proceedings (Doc. 55),
IT IS ORDERED that the forfeiture allegation in the above-captioned case is

DISMISSED with prej Mt

DATED this at, of Sy ' =.

Donald UJ olloy, District Judge
United States District Court

 
